Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1-16, 18-20 and 22 are allowable. The restriction requirement between Species 1 and Species 2, as set forth in the Office action mailed on 01/30/2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Claims 7 and 12, directed to Species 2, are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

In the claims:
Claims 7 and 12 are rejoined.

Reasons for Allowance
Claims 1-16, 18-20 and 22 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art of record fails to disclose the combination of all the limitations recited in the claim 1 of an integrated circuit structure including: a first dummy metal pad in the first polymer layer, wherein the first dummy metal pad is electrically floating; a second dummy metal pad in the first polymer layer; a second polymer layer over the first polymer layer, over the first dummy metal pad, and over the second dummy metal pad; a conductive feature in the second polymer layer, the conductive feature electrically coupling the metal pad to the second dummy metal pad; and a first Under-Bump-Metallurgy (UBM) extending into the second polymer layer to electrically couple to the first dummy metal pad (claim 1).  Therefore, the overall structure of the semiconductor device is neither anticipated nor rendered obvious over the prior art of record.  Claims 2-7 are dependent upon independent claim 1, and are therefore allowed.
Regarding claim 8, the prior art of record fails to disclose the combination of all the limitations recited in the claim 8 of an integrated circuit structure including: a dummy metal pad extending from a top surface to a bottom surface of the first polymer layer; an additional dummy metal pad extending from the top surface to the bottom surface of the first polymer layer, an entirety of a bottom surface of the additional dummy metal pad physically contacting the dielectric layer, entireties of sidewall surfaces of the additional dummy metal pad physically contacting the first polymer layer; a second polymer layer over the first polymer layer; and a conductive feature extending from the top surface to the bottom 
Regarding claim 14, the prior art of record fails to disclose the combination of all the limitations recited in the claim 14 of an integrated circuit structure including: a dummy metal pad extending from a bottom surface to a top surface of a first polymer layer, wherein the dummy metal pad is electrically floating; an additional dummy metal pad extending from the bottom surface to the top surface of the first polymer layer; a metal via in the first polymer layer, a bottom surface of the metal via being level with a bottom surface of the dummy metal pad and a bottom surface of the additional dummy metal pad; and a conductive trace, wherein the conductive trace electrically couples the metal via to the additional dummy metal pad; and the dummy metal pad is electrically coupled to the second electrical connector through the first electrical connector, and wherein the dummy metal pad, the first electrical connector, and the second electrical connector are electrically floating (claim 14).  Therefore, the overall structure of the semiconductor device is neither anticipated nor rendered obvious over the prior art of record.  Claims 15-16, 18-20 and 22 are dependent upon independent claim 14, and are therefore allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on 571-272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DILINH P NGUYEN/Examiner, Art Unit 2894          

/CALEB E HENRY/Primary Examiner, Art Unit 2894